      Case 3:19-cv-02735-B Document 10 Filed 04/21/20                    Page 1 of 15 PageID 59


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 KATHRYN WARREN, on behalf of                      §
 the Estate of WALTER                              §
 STUBBLEFIELD,                                     §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §        CIVIL ACTION NO. 3:19-CV-2735-B
                                                   §
 UNITED STATES OF AMERICA,                         §
                                                   §
      Defendant.                                   §


                            MEMORANDUM OPINION AND ORDER

          Before the Court is Defendant United States of America’s (Government’s) Motion to Dismiss

Plaintiff’s Negligent-Hiring and Supervision Claims (Doc. 5). For the reasons that follow, the Court

GRANTS the Government’s motion and DISMISSES the claims WITHOUT PREJUDICE.1

                                                       I.

                                           BACKGROUND2

          This is a negligent-care case, and a tragic one at that. Mr. Walter Stubblefield was a veteran

of the United States military who was entitled to medical care and treatment through the

Department of Veterans Affairs (VA). Doc. 1, Compl., ¶ 7. In January of 2017, Mr. Stubblefield was

undergoing medical care at the Dallas VA Community Living Center when he was knocked to the

floor. Id. Mr. Stubblefield was then brought to the Dallas VA Intensive Care Unit (ICU) at the

          1
           The Court dismisses without prejudice because its dismissal is based on a lack of subject-matter
jurisdiction. See Hix v. U.S. Army Corps. of Eng’rs, 155 F. App’x 121, 122 (5th Cir. 2005) (per curiam).
          2
          All facts are drawn from Plaintiff’s Complaint (Doc. 1) and are taken as true for purposes of this
motion.

                                                    -1-
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                      Page 2 of 15 PageID 60


Dallas VA Medical Center. Id. The Government, through the VA, staffed the Dallas VA Medical

Center with medical staff and employees. Id. ¶ 6.

           Because of his fall, Mr. Stubblefield suffered several cerebral contusions. Id. ¶ 7. Moreover,

after he was admitted to the center, the Dallas VA Medical Center took responsibility for diagnosing

and treating Mr. Stubblefield’s medical conditions. Id.

           Yet, Mr. Stubblefield’s health deteriorated once at the Dallas VA Medical Center. Id. ¶ 8.

On or about February 5, 2017, Mr. Stubblefield’s blood pressure fell and he became tachycardic. Id.

He became “minimally responsive.” Id. At the same time, Mr. Stubblefield was diagnosed with

Methicillin-Sensitive Staphylococcus Aureus (MSSA), a skin infection caused either by contact with

another person or contaminated items or surfaces such as towels, sheets, and clothing. Id. Plaintiff

alleges that Mr. Stubblefield’s MSSA was a result of the Government’s negligence and improper

treatment of Mr. Stubblefield. Id. Furthermore, Plaintiff alleges that Mr. Stubblefield developed sepsis

as a result of the untimely diagnosis and improper treatment. Id. This sepsis led to a loss of muscle

mass and then organ failure. Id.

           Tragically, Mr. Stubblefield died on February 28, 2017, at 12:31 am. Id. His causes of death

were listed as “Multiple Organ System Failure,” “Septic Shock,” and “Aspiration Pneumonia,” which

Plaintiff alleges were consequences of the MSSA and sepsis that the Government negligently caused.

Id. ¶ 9.

           Subsequently, Plaintiff, on behalf of the Estate of Mr. Stubblefield, brought this action under

the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(a), seeking to hold the Government directly

and vicariously liable for the Dallas VA Medical Center’s alleged negligence in treating Mr.

Stubblefield, and for negligently hiring and supervising Dallas VA Medical Center’s employees. Id.


                                                    -2-
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                     Page 3 of 15 PageID 61


¶¶ 10–21. Plaintiff also brings a claim under the Texas Survival Statute, Section 71.021 of the Texas

Civil Practice and Remedies Code. Id. ¶¶ 22–25.

        The Government then brought this motion to dismiss the negligent-hiring and supervision

claims on the grounds that those claims are barred by the discretionary function exception, 28 U.S.C.

§ 1346(b), of the FTCA. See Doc. 5, Def.’s Mot., 1.

        All briefing has been submitted on the motion, and the motion is ripe for review.

                                                   II.

                                       LEGAL STANDARD

        Motions to dismiss based on the discretionary function exception are analyzed as motions to

dismiss based on lack of subject-matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).

SEE ALX El Dorado, Inc. v. Sw. Sav. & Loan Assoc./FSLIC, 36 F.3d 409, 411 n.5 (5th Cir. 1994). “As

a court of limited jurisdiction, a federal court must affirmatively ascertain subject-matter jurisdiction

before adjudicating a suit.” Sawyer v. Wright, 471 F. App’x 260, 260 (5th Cir. 2012) (per curiam).

“Without jurisdiction conferred by statute or the Constitution, federal courts lack the power to

adjudicate claims.” Rivera v. United States, 2016 WL 183708, at *3 (W.D. Tex. Jan. 14, 2016) (citing

Exxon Mobil Corp. v. Allapattah Servs., 545 U.S. 546, 552 (2005)). “[T]he party seeking relief bears

the burden of establishing subject-matter jurisdiction.” Sawyer, 471 F. App’x at 260 (citing United

States v. Hays, 515 U.S. 737, 743 (1995)). And although in deciding a 12(b)(1) motion to dismiss

“a federal court may consider evidence outside the pleadings,” if the motion is based solely on the

complaint, “the court must decide whether the allegations in the complaint sufficiently state a basis

for subject matter jurisdiction.” Rivera, 2016 WL 183708, at *3 (citations omitted). In doing so,




                                                  -3-
     Case 3:19-cv-02735-B Document 10 Filed 04/21/20                   Page 4 of 15 PageID 62


“[t]he Court accepts as true all allegations and facts in the complaint.” Robert Juan Dartez, LLC v.

United States, 824 F. Supp. 2d 743, 746 (N.D. Tex. 2011).

                                                   III.

                                              ANALYSIS

        The Court finds that the discretionary function exception to the FTCA applies to Plaintiff’s

negligent-hiring, training, supervision, and staffing claims. Moreover, the Court finds that Plaintiff

is not entitled to jurisdictional discovery on whether the discretionary function exception applies to

her case. Thus, the Court GRANTS the Government’s motion and DISMISSES these claims.

A.      The Discretionary Function Exception

        The Government believes that the discretionary function exception to the FTCA bars

Plaintiff’s negligent-hiring, training, supervision, and staffing claims. Doc. 5, Gov’t’s Mot., 1. The

Government contends that hiring and supervising employees “falls squarely” into the discretionary

function exception, noting that “[u]nsurprisingly, federal courts within the Fifth Circuit have

repeatedly dismissed FTCA claims alleging negligent hiring and supervision of federal employees and

have applied the Fifth Circuit’s holding [in Radford v. United States, 264 F.2d 709, 710 (5th Cir.

1959)] to bar negligent-training claims . . . .” Id. at 4–5 (footnotes omitted) (collecting cases). The

Government argues that Plaintiff’s claims are “precisely the kind of interference ‘that would seriously

handicap efficient government operations [.]’” Id. at 5 (quoting United States v. S.A. Empresa de Vicao

Aerea Rio Grandense, 467 U.S. 797, 814 (1984)).

        In opposing the Government’s motion, Plaintiff argues that: (1) she “has not been afforded

the benefit of full and complete discovery to determine whether [the Government’s] hiring practices

are subject to a mandatory policy, rule, or regulation,” Doc. 8, Pl.’s Resp., 4; (2) “the decision to hire


                                                  -4-
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                     Page 5 of 15 PageID 63


and provide sufficient staff to provide a level of care that meets the required national standards is not

. . . ‘discretionary,’” id. at 6; and (3) “even if it were,” the Government knew about the issues and

therefore the Government’s failure in its employment decisions at issue in this case are not decisions

“which Congress intended to protect under the discretionary function exception.” Id.

        “It is axiomatic that the United States may not be sued without its consent and that the

existence of consent is a prerequisite for jurisdiction.” Young v. United States, 727 F.3d 444, 446–47

(5th Cir. 2013) (quoting United States v. Mitchell, 463 U.S. 206, 212 (1983)). For there to be consent,

the United States must “ma[ke] a clear statement waiving sovereign immunity.” Rivera, 2016 WL

183708, at *4 (citing Young, 727 F.3d at 447). “Courts must strictly construe all waivers of”

immunity, and therefore “all ambiguities” are resolved in favor of there being no waiver of immunity.

Linkous v. United States, 142 F.3d 271, 275 (5th Cir. 1998).

        One way in which the federal government has waived its immunity is through the FTCA.

“The FTCA, subject to various exceptions, waives sovereign immunity from suits for negligent or

wrongful acts of Government employees.” United States v. Gaubert, 499 U.S. 315, 318 n.4 (1994);

28 U.S.C. §§ 1346)(b), 2671. However, in enacting the FTCA, Congress did not waive the federal

government’s immunity for:

        Any claim based upon an act or omission of an employee of the Government,
        exercising due care, in the execution of a statute or regulation, whether or not such
        statute or regulation be valid, or based upon the existence or performance or the
        failure to exercise or perform a discretionary function or duty on the part of a federal
        agency or an employee of the Government, whether or not the discretion involved
        be abused.

28 U.S.C. § 2680(a). This is known as the “discretionary function exception” to the FTCA. See

Gaubert, 499 U.S. at 322.




                                                  -5-
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                     Page 6 of 15 PageID 64


        In Gaubert, the Supreme Court laid out a two-part test to determine whether the

discretionary function exception applies to a particular case. First, because the discretionary function

exception “covers only acts that are discretionary in nature,” a court must determine whether the

acts in question “involv[e] an element of judgment or choice[.]” Id. (alterations in original) (citation

and quotations omitted). “The requirement of judgment or choice is not satisfied if a federal statute,

regulation, or policy specifically prescribes a course of action for an employee to follow, because the

employee has no rightful option but to adhere to the directive.” Id. (citation and quotations omitted).

        Second, even if the acts in question involve judgment or choice, that judgment must be “of

the kind that the discretionary function exception was designed to shield.” Id. at 322–23 (citation

and quotations omitted). Specifically, the exception covers only those judgments “based on

considerations of public policy.” Id. at 323 (citation and quotations omitted).

        1.      Whether the act in question involves an element of judgment or choice

        Plaintiff admits that she has not pled that the Government’s hiring or employment decisions

were governed by any “statute, policy, or regulation . . . .” See Doc. 8, Pl.’s Resp., 3. Yet, Plaintiff

argues that the “fail[ure] to hire enough doctors, nurses, and staff to provide proper care to all

patients” is not discretionary as it “fl[ies] in the face of responsible and ethical medical practices . .

. .” Id. at 7 (emphasis omitted).

        However, courts in the Fifth Circuit—and in this district—have uniformly held that the

Government’s hiring and employment decisions are discretionary. See, e.g., Dorsey v. Relf, 2013 WL

791604, at *5 (N.D. Tex. Mar. 4, 2013) (“Decisions regarding hiring, supervising training, and

retaining employees involve many public policy considerations and matters of judgment and choice

. . . .”), aff’d, 559 F. App’x 401 (5th Cir. 2014); Shirley v. United States, 2006 WL 708651, at *3 (N.D.


                                                  -6-
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                         Page 7 of 15 PageID 65


Tex. March 21, 2006) (collecting cases) (“Courts have repeatedly held that employment decisions,

i.e., the manner in which the United States selects, trains, and supervises its employees, are

discretionary functions.”), aff’d, 232 F. App’x 419 (5th Cir. 2007) (per curiam).

        Thus, although there might be “responsible and ethical medical practices” that the

Government should follow, see Doc. 8, Pl.’s Resp., 9, without a statute, policy, or regulation

mandating a directive that the VA failed to follow, the claims at issue here involve discretionary

conduct.

        Additionally, Plaintiff states that “there is a difference between negligent hiring, training,

supervision, and staffing claims.” Id. at 2. For the purpose of applying the discretionary function

exception, the Court disagrees with Plaintiff. “Decision-making employees must evaluate and weigh

the qualifications of applicants, consider staffing requirements, conduct an ongoing assessment of

training needs, and make numerous daily decisions regarding supervision of employees.” Dorsey,

2013 WL 791604, at *5. Thus, without specific directives in place, employment decisions, such as

those at issue here, “involv[e] an element of judgment or choice[.]” Gaubert, 499 U.S. at 322

(alterations in original) (citation and quotations omitted).

        Accordingly, the first prong of Gaubert is satisfied. See id.3




        3
          Plaintiff also argues that the Government only uses the word “training” in its conclusion to its
motion, and “staffing” once on page five. Doc. 8, Pl.’s Resp., 2. Although it is true that the Government’s
motion does state that it is seeking dismissal of just the negligent-hiring and supervision claims, see Doc. 5,
Def.’s Mot., 1, it is clear from the context of that statement that the Government is seeking dismissal of the
negligent-hiring, supervision, training, and staffing claims. The Government cites to paragraphs 16(d) and
18–21 of the complaint when explaining the claims of which it seeks dismissal. See id. Those paragraphs
include the negligent-hiring, supervision, training, and staffing claims. See Doc. 1, Compl. ¶¶ 16(d), 18–21.
Additionally, the Government reiterates that it seeks dismissal of all these claims on page five of its motion.
See Doc. 5, Def.’s Mot., 5.

                                                     -7-
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                     Page 8 of 15 PageID 66


        2.       Whether the discretionary function exception was designed to shield the
                 Government’s employment decisions

                 Next, the Court must determine whether the discretionary function exception was

designed to shield the Government’s decisions at issue in this case. See id. The Court holds that it

was.

        In arguing that the exception was not designed to protect the decisions at issue in this case,

Plaintiff argues that “courts have held that employment decisions are not decisions grounded in

public policy when those employment decisions are made after notice of the wrongful conduct which

forms the basis of the claim is already known to the government agency.” Doc. 8, Pl.’s Resp., 8. To

Plaintiff, “a government agency cannot be said to engage [in decisions] . . . grounded in public policy

considerations, when it already had knowledge that such practices are inadequate, yet chose not to

remedy the issue.” Id.

        Plaintiff believes that here, the Government had “actual and/or constructive notice that it

was not sufficiently staffing its facility,” and “that their patients were not receiving proper medical

attention as [a] result . . . .” Id. at 9. Moreover, Plaintiff points to “media attention in the past”

concerning the Dallas VA Medical Center’s “staffing shortages . . . causing severe health risks to the

patients.” Id. This allegedly included “biohazard waste” piling up due to a lack of staff, amongst other

sanitation issues. Id. Plaintiff argues that it was these exact risks that led to Mr. Stubblefield’s MSSA

infection. Id. Plaintiff also notes various “instances of malpractice [involving Mr. Stubblefield that]

. . . root themselves in the fact that [the Government] failed to hire enough staff, or failed to

supervise staff . . . .” See id. at 6–7.

        Plaintiff relies on two cases for its awareness-based arguments, Brignac v. United States, 239

F. Supp. 3d 1367 (N.D. Ga. 2017) and Tonelli v. United States, 60 F.3d 492 (8th Cir. 1995). See Doc.

                                                  -8-
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                       Page 9 of 15 PageID 67


8, Pl.’s Resp., 8–9. However, those cases are distinguishable. Both involved the Government’s alleged

failure to act in light of notice of illegal conduct by one of its employees. In Tonelli, the Eighth Circuit

explained that “[f]ailure to act after notice of illegal action does not represent a choice based on

plausible policy considerations.” 60 F.3d at 496. There, the post office did not act after receiving

notice that one of its employees was sifting through mail and removing items. Id. at 494. The

employee was arrested before the post office took any action. Id. The Eighth Circuit thus reversed

the district court’s dismissal of the plaintiffs’ negligent-supervision and retention claims based on the

post office’s failure to act. Id. at 496.

        Tonelli’s limited scope is demonstrated by the fact that the court there affirmed the dismissal

of the negligent-hiring claims, as “the post office’s choice between several potential employees

involves the weighing of individual backgrounds, office diversity, experience and employer intuition.”

Id. Tonelli also recognized that “[i]ssues of employee supervision and retention generally involve the

permissible exercise of policy judgment and fall within the discretionary function exception.” Id. at

9 (citation omitted). Thus, Tonelli’s holding is limited to the proposition that retaining an employee

after knowledge of that employee’s illegal conduct cannot be “based on plausible policy

considerations.” See id.

        This narrow reading of Tonelli is confirmed by Brignac. In Brignac, the district court found

that the discretionary function exception did not apply when the facts alleged that the Government

“knew or should have known that [the employee] had sexually preyed upon patients—conduct

involving illegal acts—before hiring and retaining him.” 239 F. Supp. 3d at 1381. There, the

employee, a physician, was terminated from previous employment after sexually assaulting three

patients. Id. at 1370–71. The plaintiff then was allegedly sexually assaulted by the employee herself.


                                                   -9-
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                       Page 10 of 15 PageID 68


Id. at 1370. Relying on Tonelli, the court in Brignac held that “as a matter of law, [the Government]

could not have acted with discretion—it was not a ‘choice’—if it knew” about the employee’s past

illegal conduct. Id. at 1381–82 (citing Tonelli, 60 F.3d at 496).

        Here, Plaintiff argues that the underlying rationale for the holdings in Tonelli and Brignac

applies to Mr. Stubblefield’s interactions with the Government, where the Government allegedly

knew, or should have known, “that it was not sufficiently staffing its facility . . . .” Doc. 8, Pl.’s Resp.,

9. Plaintiff goes on to say that there is no “‘discretion’ to decide whether or not to properly staff []

facilities . . . .” Id. However, the Court reads those cases narrowly, as holding that failure to act in

light of illegal conduct is the exception to the general rule that employee decisions are discretionary

acts, as the failure to act in light of knowledge of illegal conduct cannot be said to be based on

“plausible policy considerations.” Tonelli, 60 F.3d at 496; see also Brignac, 239 F. Supp. 3d at 1381–82

(citing Tonelli, 60 F.3d at 496).

        Here, however, what is and is not “sufficient[] staffing,” see Doc. 8, Pl.’s Resp., 9, is

discretionary. See Shirley, 2006 WL 708651, at *3. And even if the Government was specifically

tasked with “properly staff[ing] its facilities,” see Doc. 8, Pl.’s Resp., 9, “[i]mposing a duty with no

specific designation of how to carry out such authority is the essence of discretion.” Shirley, 2006 WL

708651, at *3.

        Thus, the Court finds that Tonelli and Brignac are distinguishable. The Court therefore

concludes that Plaintiff’s negligence-based employment claims fall under the general consensus that

“employment decisions, i.e., the manner in which the United States selects, trains, and supervises

its employees, are discretionary functions that the discretionary exception is meant to shield.” Dorsey,

2013 WL 791604, at *5 (collecting cases). The many factors that go into employment


                                                   - 10 -
     Case 3:19-cv-02735-B Document 10 Filed 04/21/20                    Page 11 of 15 PageID 69


decisions—applicant qualifications, staffing and training needs, id., along with the allocation of the

Government’s resources—“require the balancing of competing objectives, and are of the nature and

quality that Congress intended to shield from tort liability.” Id. (quoting Tonelli, 60 F.3d at 496).

        The second prong of Gaubert is thus satisfied. See Gaubert, 499 U.S. at 322. The discretionary

function exception is therefore applicable to Plaintiff’s negligent-hiring, supervision, training, and

staffing claims.

B.      Whether to Allow Discovery

        Plaintiff seeks to avoid dismissal by asking the Court for discovery “to determine whether [the

Government’s] hiring practices are subject to a mandatory policy, rule, or regulation.” Doc. 8, Pl.’s

Resp., 4. The Court denies Plaintiff’s request.

        Plaintiff, in seeking discovery, argues that the Government “is in the best position to know

whether an internal hospital policy or procedure exists that would have prevented the [wrongful

conduct] suffered by the Plaintiff.” Id. at 4–5 (alterations in original) (quoting Willett v. United States,

2013 WL 3280323, at *4 (M.D. Ala. June 27, 2013)). Plaintiff believes that the Government has

failed to deny the existence of any statute, rule, or regulation with respect to its employment

practices. Id. at 5.

        Plaintiff relies on Willett, in which, Plaintiff explains, “the court held that the plaintiff should

have an opportunity to contest [the] denial [of a statute, rule, or regulation] via limited jurisdictional

discovery . . . .” Id. Thus, Plaintiff asks this Court for “full and complete discovery in order to

determine whether an internal or external policy, protocol, regulation, or rule governs [the

Government’s] hiring practices.” Id.




                                                   - 11 -
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                        Page 12 of 15 PageID 70


        “The party seeking discovery bears the burden of showing its necessity.”4 Freeman v. United

States, 556 F.3d 326, 341 (5th Cir. 2009) (citation omitted). To do so, a party generally must

“allege[] the specific facts crucial to immunity which demonstrate[] a need for discovery.” Id. at 342

(alterations in original) (citation and quotations omitted). Moreover, “a party is not entitled to

jurisdictional discovery if the record shows that the requested discovery is not likely to produce the

facts needed . . . .” Id. (citation omitted). This is especially true where, as here, the plaintiff “is

attempting to disprove the applicability of an immunity-derived bar to suit because immunity is

intended to shield the defendant from the burdens of defending the suit, including the burdens of

discovery.” Id. (citation omitted).

        Applying these principles to Plaintiff’s case, the Court denies Plaintiff’s discovery request for

three reasons. First, Plaintiff’s request for “full and complete discovery,” Doc. 8, Pl.’s Resp., 5, is too

broad. Even in Willett, the discovery was limited to “whether [the] employees and administrators

were under a mandatory duty to avoid allegedly tortious acts or omissions.” See 2013 WL 3280323,

at *4 n.4. Full and complete discovery would fail “to shield the defendant from the burdens of

defending the suit . . . .” Freeman, 556 F.3d at 342.

        Second, and similarly, Plaintiff’s request for discovery for an “external policy, protocol,

regulation, or rule,” Doc. 8, Pl.’s Resp., 5, is also inappropriate. In Freeman, the district court found

that “[s]uch a directive [would] be in the public realm and therefore fact discovery [would] not

assist” the plaintiffs. 556 F.3d at 341 (citation and quotations omitted). The Fifth Circuit “f[ound]

no fault in the district court’s conclusion” that this very fact was grounds for denying the discovery



        4
          Because the burden on this issue is on Plaintiff, Plaintiff’s argument that Defendant has not denied
the existence of a statute, rule, regulation, policy, or protocol, see Doc. 8, Pl.’s Resp., 4–5, is unavailing.

                                                    - 12 -
   Case 3:19-cv-02735-B Document 10 Filed 04/21/20                      Page 13 of 15 PageID 71


request. Id. at 342. Here, Plaintiff would not need discovery to find an “external policy, protocol,

regulation, or rule . . . .” Doc. 8, Pl.’s Resp., 5. The requested external discovery “is [thus] not likely

to produce the facts needed to withstand” the motion to dismiss. Freeman, 556 F.3d at 342 (citation

omitted). Thus, to the extent Plaintiff requests discovery on external directives, that request is

denied.

          Third, the Court also denies Plaintiff’s request for jurisdictional discovery insofar as it seeks

to determine whether there is “an internal . . . policy, protocol, regulation, or rule [that] governs [the

Government’s] hiring practices.” Doc. 8, Pl.’s Resp., 5. The Court first notes that Plaintiff’s request

for discovery on internal documents is in the context of its request for “full and complete discovery

. . . .” Id. As discussed above, a request for discovery in immunity cases must be cabined. See Freeman,

556 F.3d at 342 (“The party seeking discovery typically meets this burden by alleging the specific

facts crucial to immunity which demonstrate[] a need for discovery.”) (alterations in original)

(citation and quotations omitted).

          Moreover, Plaintiff has not shown how “the requested discovery is [] likely to produce the

facts needed to withstand” the Government’s motion. See id. (citation omitted). Employment

decisions such as general hiring, staffing, training, and supervision are inherently discretionary. See

Dorsey, 2013 WL 791604, at *5. This is unlike the issue in Willett, where it was alleged that the

Government knew about an employee’s history of sexual assault, yet still retained the employee. See

2013 WL 328023, at *1. Thus, there, the Government’s alleged negligent conduct could be regulated

by “specific security features or procedures that [the Government] must follow to prevent violent

crimes by third parties” and involved a specific course of action—the retaining of one employee after

specific illegal conduct. See id. at *4.


                                                   - 13 -
  Case 3:19-cv-02735-B Document 10 Filed 04/21/20                    Page 14 of 15 PageID 72


       But unlike in Willett, the nature of the claims here do not “create a reasonable expectation

[that] discovery will reveal evidence in [Plaintiff’s] favor,” and involve general allegations against

unnamed employees. Id. at *5 (citing Twombly, 556 U.S. at 556). Plaintiff has not articulated specific

facts that show that “the requested discovery [] is likely to produce the facts needed to withstand”

the motion to dismiss. See Freeman, 556 3d at 342 (citation omitted); see also Barber v. United States,

642 F. App’x 411, 415 (5th Cir. 2016) (per curiam) (affirming denial of discovery where the plaintiff

was “speculat[ing] without any factual basis” that discovery would unveil needed material, even

where the plaintiff was seeking one specific document); cf. Walding v. United States, 2009 WL

902423, at *6 (W.D. Tex. Mar. 31, 2009) (granting discovery request because the plaintiffs “s[ought]

‘complete, specific, and detailed information’” about a specific course of action).

       For these reasons, Plaintiff’s request for jurisdictional discovery is denied. The Court’s

decision is based on the principle that the discretionary function exception is designed “to shelter

the government from the burdens of answering a lawsuit—including those related to intrusive

discovery—not just from potential monetary liability.” Freeman, 556 F.3d at 342 (citation omitted).

And because the request is denied, the Court concludes that the Government’s motion must be

granted.

                                                 IV.

                                          CONCLUSION

       For the foregoing reasons, the Government’s motion (Doc. 5) is GRANTED. The facts

demonstrate that the Court lacks subject-matter jurisdiction over the claims at issue in this motion.

Accordingly, Plaintiff’s claims in paragraphs 16(d) and 18–21 of her complaint (Doc. 1) are

DISMISSED WITHOUT PREJUDICE.


                                                - 14 -
Case 3:19-cv-02735-B Document 10 Filed 04/21/20   Page 15 of 15 PageID 73




   SO ORDERED.

   SIGNED: April 16, 2020.



                                 _________________________________
                                 JANE J. BOYLE
                                 UNITED STATES DISTRICT JUDGE




                                  - 15 -
